Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on German Application DE10 2020 101 062.1 dated 01/17/2020 and applicant has filed a certified copy of this German application on 01/19/2021.

Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12, line 3, “;” should be added after “the second coupling body”.Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.Claims 5 and 18 recite the limitation “the clamping body has a first coupling body”.  There is insufficient antecedent basis for this limitation in the claim. Because this limitation is earlier recited in claim 1.Also claims 5 and 18 recite the limitation “the second clamping body each comprise a mounting recess”. It is not clear how many second clamping bodies are claimed. For the purpose of this examination this limitation is interpreted to be: --the first clamping body and the second clamping body each comprise a mounting recess--.
Claims 7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.Claims 7 and 20 recite the limitation “the base part comprises a stop surface that abuts against a counter stop surface of the first clamping body and the second clamping body in the coupling position”.  Because based on claims 6 and 19, each of the first coupling body and the second coupling body comprises a base part. For the purpose of this examination examiner suggests this amendment to overcome the rejection:--the base part of each of the first coupling body and the second coupling body comprises a stop surface--.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.Claim 17 recites the limitation “the first coupling body comprises a first counter thread portion” and “the second coupling body comprises a second counter thread portion”.  However “counter thread portion” is earlier recited in claim 1. It is not clear if applicant is claiming --the counter thread portion comprises a first counter thread portion and a second counter thread portion--.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.Claim 18 has the same limitations as claim 5 and both are dependent on claim 1.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.Claim 19 has the same limitations as claim 6 and both are dependent on claim 1.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.Claim 20 has the same limitations as claim 7 and both are dependent on claims with same limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Schleusener et al. (US Publication No. 2019/0091836 A1), hereinafter Schleusener.
Regarding claim 1, Schleusener teaches a workpiece clamping device (gripping or clamping device), comprising: at least one base body (upper part of 4) that is configured to be arranged on a support (flat lower part of base housing 4), a first clamping body (gripper jaw 10) and a second clamping body (gripper jaw 12) that are movably supported (par. 0028: displaceable mounted on jaw guide 8 of the base housing 4) on the at least one base body in a clamping direction (par. 0028), a threaded spindle (spindle 18) extending in clamping direction along a spindle longitudinal axis and comprising a first thread section (threaded portion 20) for the first clamping body (10) and a second thread section (threaded portion 22) for the second clamping body (12), wherein the first clamping body has a first coupling body (toothed rod portion 24) and the second clamping body has a second coupling body (toothed rod portion 26), the first coupling body and the second coupling body movable between a coupling position (as shown in Fig. 1) and a decoupling position (when removed by removing 10 and 12), the first coupling body and the second coupling body each comprise a counter thread portion on an end (lower end in Fig.1 ) assigned to the threaded spindle (see Fig. 1) that is in engagement with the first thread section or the second thread section in the coupling position (as shown) and is disengaged from the first thread section and the second thread section in the decoupling position  (when removed by removing 10 and 12).
Regarding claim 2, Schleusener teaches the first thread section has a rotation direction that is opposite to the rotation direction of the second thread section (par. 0030: two oppositely directed thread portions 20, 22).
Regarding claim 3, Schleusener teaches the first coupling body and the second coupling body are different from one another (they are mirror of each other relative to line Y).
Regarding claim 4, Schleusener teaches (reproduced and annotated Fig. 1 below) the first coupling body comprises a first counter thread portion having a rotation direction corresponding to a rotation direction of the first thread section and that the second coupling body comprises a second counter thread portion having a rotation direction corresponding to a rotation direction of the second thread section (par. 0009, 0030 and 0040).

    PNG
    media_image1.png
    568
    627
    media_image1.png
    Greyscale

Regarding claims 5 and 18, Schleusener teaches (reproduced and annotated Fig. 1 above) the first clamping body and the second clamping body each comprise a mounting recess (U shaped recess) for arrangement of the first coupling body and the second coupling body.
Regarding claims 6 and 19, Schleusener teaches (reproduced and annotated Fig. 1 below) the first coupling body and the second coupling body each comprise a base part (top part shown in annotated Fig. 1 below) that is configured for releasable attachment of the first coupling body on the first clamping body and the second coupling body on the second clamping body.

    PNG
    media_image2.png
    568
    815
    media_image2.png
    Greyscale

Regarding claims 7 and 20, Schleusener teaches (reproduced and annotated Fig. 1 above) the base part of each of the first coupling body and the second coupling body comprises a stop surface (flat top surface of top part of each of the coupling bodies shown in annotated Fig. 1 above) that abuts against a counter stop surface of the first clamping body and the second clamping body in the coupling position.
Regarding claim 8, Schleusener teaches (reproduced and annotated Fig. 1 above) the first coupling body and the second coupling body each comprise a coupling part (lower protrusion on which the threads are arranged) on which the counter thread portion is arranged.
Regarding claim 9, Schleusener teaches (reproduced and annotated Fig. 1 above) the first coupling body and the second coupling body each comprise a base part that is configured for releasable attachment of the first coupling body on the first clamping body and the second coupling body on the second clamping body, and wherein the coupling part projects transverse from the base part to the end comprising the counter thread portion.
Regarding claim 10, Schleusener teaches (reproduced and annotated Fig. 1 above) each counter thread portion extends at most 180° around a thread axis in a circumferential direction about the thread axis (par. 0030 and Fig. 1, 5b/5c).
Regarding claim 11, Schleusener teaches (reproduced and annotated Fig. 1 above) each counter thread portion comprises multiple thread projections and multiple thread cavities that have a helically shaped extension (to convert rotational spindle movement to linear movement of the jaws).
Regarding claim 12, Schleusener teaches (reproduced and annotated Fig. 1 above) a locking device (two spring elements 60, 62) is provided for each of the first coupling body and the second coupling body; the locking device being configured to lock the first coupling body and the second coupling body in the coupling position (spring elements force the coupling bodies 24, 26 down to engage the corresponding teeth with teeth of the spindle 18).
Regarding claim 13, Schleusener teaches (reproduced and annotated Fig. 1 above) the locking device is movable between a locking position (when the spring elements force the coupling bodies 24, 26 down to engage the corresponding teeth with teeth of the spindle 18) and a release position (when the coupling bodies are released from engagement with the spindle).
Regarding claim 16, Schleusener teaches (reproduced and annotated Fig. 1 above) the first coupling body and the second coupling body are different from one another (different thread orientations).
Regarding claim 17, Schleusener teaches (reproduced and annotated Fig. 1 above) the first coupling body comprises a first counter thread portion having a rotation direction corresponding to a rotation direction of the first thread section and that the second coupling body comprises a second counter thread portion having a rotation direction corresponding to a rotation direction of the second thread section (par. 0030: two oppositely directed thread portions 20, 22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schleusener in view of Verholen Guenter (DE 10 2009 044 497 A1), hereinafter Guenter.
Regarding claim 14, Schleusener does not teach eccentric bolt locking device.Guenter teaches a vice with an eccentric screw 19 for vertical clamping action (par. 0020).It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Guenter in device of Schleusener and use eccentric clamping bolts for a fast and easy installation of the coupling bodies.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHDI H NEJAD/Primary Examiner, Art Unit 3723